Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a semiconductor device, classified in H01L29/40.
II. Claims 9-15, drawn to a method of making a semiconductor device, classified in H01L21/0415.
The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such that instead of providing a substrate (i.e. providing a pre-formed substrate), the substrate can be manufactured.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching 
different classes/subclasses or electronic resources, or employing different search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Should the applicant elect group I, the applicant is further required to elect one of the following disclosed patentably distinct species: 
Species I, Fig 1: Fig. 1 discloses a first embodiment of a semiconductor device. 
Species II, Fig. 2: Fig. 2 discloses a second embodiment of a semiconductor device. In the existing second-type LDMOSFET device, the drift region field oxide 2b is formed by an oxide layer which is formed by selectively etching an oxide layer deposited on the surface of the semiconductor substrate 1. Therefore, the drift region field oxide 2b in the device is located on the surface of the semiconductor substrate 1.
Species III, Fig. 3: Fig. 3 discloses a third embodiment of a semiconductor device. A first-conductive-type drift region 104 and a second-conductive-type body region 105 are formed in a selected region of the semiconductor substrate 102. The drift region 104 and the body region 105 are in lateral contact or are spaced apart. Generally, the semiconductor substrate 102 is a silicon substrate. A silicon epitaxial layer is formed on the surface of the semiconductor substrate 102. The drift region 104 and the body region 105 are formed in the silicon epitaxial layer. A drift region field oxide 103a is formed in a selected region of the drift region 104. In embodiment 1 of the disclosure, the drift region field oxide 103a is formed by a shallow trench isolation oxide layer. Referring to FIG. 3, it can be seen that the top surface of the drift region field oxide 103a is in flush with the surface of the semiconductor substrate 102, and the drift region field oxide 103a is filled in a shallow trench formed in the semiconductor substrate 102. A gate structure formed by superposing a gate dielectric layer 106 and a polysilicon gate 107 is formed on the surface of the body region 105. The surface of the body region 105 covered by the polysilicon gate 107 is used for forming a channel. The material of the gate dielectric layer 106 is silicon oxide. In other embodiments, the material of the gate dielectric layer 106 may be silicon oxynitride or a high-dielectric-constant material. The second side of the polysilicon gate 107 is extended to the surface of the drift region field oxide 103a. The polysilicon gate 107 extended to the drift region field oxide 103a forms a first field plate. The drift region field oxide 103a at the bottom of the first field plate forms a first field plate dielectric layer. The forming regions of the first field plate and the first field plate dielectric layer are as illustrated in a dashed line frame 201. A second field plate dielectric layer and a second field plate are formed between the second side of the polysilicon gate 107 and the second side of the drift region field oxide 103a. The second field plate dielectric layer is formed by superposing the drift region field oxide 103a and a SAB dielectric layer 101 formed on the surface of the drift region field oxide 103a. The second field plate is formed by the metal silicide 110 formed on the surface of the SAB dielectric layer 101. The metal silicide 110 of the second field plate is formed by a first polysilicon layer 116 formed on the surface of the SAB dielectric layer 101 through metal silicification. The forming regions of the second field plate and the second field plate dielectric layer are as illustrated in a dashed line frame 202.
Species IV, Fig. 4: Fig. 4 discloses a fourth embodiment of a semiconductor device. In the LDMOSFET device according to embodiment 2 of the disclosure, the first polysilicon layer 116 corresponding to the metal silicide 110 of the second field plate is completely converted into the metal silicide 110. From FIG. 4, it can be seen that the first polysilicon layer 116 is not illustrated any longer in FIG. 4.
Species V, Fig. 5: Fig. 5 discloses a fifth embodiment of a semiconductor device. In the LDMOSFET device according to embodiment 3 of the disclosure, the drift region field oxide 103b is formed by an oxide layer which is formed by selectively etching an oxide layer deposited on the surface of the semiconductor substrate 102. Therefore, the drift region field oxide 103b in the device according to embodiment 3 of the disclosure is located on the surface of the semiconductor substrate 102. 
Species VI, Fig. 6: Fig. 6 discloses a sixth embodiment of a semiconductor device. A third field plate dielectric layer and a third field plate formed between the second side of the second field plate dielectric layer and the second side of the drift region field oxide 103a. The third field plate dielectric layer includes a superposition structure of the drift region field oxide 103a and the first interlayer dielectric film 114. The third field plate is formed by the first metal layer 113 which covers a position above the third field plate dielectric layer and is connected to the first field plate. The first insulating dielectric layer 115 also covers the surface of the drift region field oxide 103a. The first interlayer dielectric film 114 is formed on the surface of the first insulating dielectric layer 115. The third field plate dielectric layer is formed by superposing the drift region field oxide 103a, the first insulating dielectric layer 115 and the first interlayer dielectric film 114. The forming regions of the third field plate and the third field plate dielectric layer are as illustrated in a dashed line frame 203. The third field plate dielectric layer includes the superposition structure of the drift region field oxide 103a and the first interlayer dielectric film 114. Compared with the second field plate dielectric layer and the first field plate dielectric layer, the thickness of the third field plate dielectric layer is greater, so the relationship between the breakdown voltage and the specific on-resistance of the device can be further optimized.
Species VII, Fig. 7: Fig. 7 discloses a seventh embodiment of a semiconductor device. In the LDMOSFET device according to Fig. 7 of the disclosure, the drift region field oxide 103b is formed by an oxide layer which is formed by selectively etching an oxide layer deposited on the surface of the semiconductor substrate 102. Therefore, the drift region field oxide 103b in the device according to embodiment 7 of the disclosure is located on the surface of the semiconductor substrate 102.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813